El Juez Asociado Señou Todd, Je.,
emitió la opinión del tribunal.
Expedimos el auto en este caso para revisar la resolu-ción dictada por el Tribunal del Distrito de San Juan ne-gándose a dejar sin efecto la sentencia dictada en el caso de Petra Viera Sosa v. María Ooll, sobre desahucio, en la que se declaró con lugar la demanda. Los hechos son los siguientes:
Dicho caso se inició en la Corte Municipal de Río Pie-dras, la que declaró sin lugar la demanda. Se apeló por la demandante para ante el Tribunal de Distrito de San *124Juan y después de habérsele concedido permiso para radi-car una demanda enmendada, dicho Tribunal señaló el 23 de junio de 1947 para la primera comparecencia que re-quiere la ley. El 19 de junio el Lie. Francisco Yizcarrondo Morell, en representación del Lie. Francisco Acevedo, abo-gado de la demandada, radicó una moción solicitando la pos-posición de la vista para el día 30 de junio, alegando que el Lie. Acevedo estaba ausente en los Estados Unidos y no regresaría hasta el día 25 de junio y que el Lie. Vizcarrondo no podía representar a la demandada por estar convale-ciendo de una operación. La corte pospuso la vista para la fecha solicitada. El 25 de junio de nuevo el Lie. Yizcarrondo, a nombre del Lie. Francisco Acevedo, solicitó la posposi-ción de la primera comparecencia para el día 7 de julio ale-gando en la moción que el vapor Borinquen, en que regre-saba el Lie. Acevedo a Puerto Rico, había pospuesto su sa-lida de New York para el día 26 de junio y que dicho le-trado no podía estar presente en corte el día 30 de junio.
A pesar de que la corte inferior no resolvió la segunda moción de suspensión radicada, el día 30 de junio de 1947 procedió a ver el caso y dictó sentencia declarando con lu-gar la demanda de desahucio, haciendo constar que siendo dicho día, 30 de junio, el señalado para la primera y se-gunda comparecencias en el caso, y no habiendo compare-cido la demandada, a petición de la demandante procedía a dictar sentencia.
El día 3 de julio de 1947 ya de regreso el Lie. Acevedo, radicó una moción solicitando se dejara sin efecto la sen-tencia dictada, fundándose en los hechos anteriormente ex-puestos, y celebrada una vista, la corte la declaró sin lugar.
Sostiene la peticionaria que la corte a quo erró al no dejar sin efecto la sentencia dictada, primero, porque no es cierto que el 30 de junio fuera la fecha señalada para celebrarse la primera y segunda comparecencias como en ella se hace constar, y segundo, porque la corte procedió a *125la vista del caso sin haber resuelto la moción de suspensión radicada el 25 de junio.
En cuanto al primer fundamento, si bien es cierto que en la' sentencia dictada se hizo constar que el 30 de junio era la fecha señalada para la primera y segunda compare-cencias cuando el señalamiento era únicamente para cele-brar la primera, como cuestión de hecho y de derecho, la demanda fué declarada con lugar y se decretó el desahucio por no haber comparecido la demandada por sí o por legí-timo apoderado, según dispone el segundo párrafo del ar-tículo 624 del Código do Enjuiciamiento Civil (artículo 5 de la Ley de Desahucio).
Ahora bien, en cuanto al hecho de no haberse resuelto por la corte la segunda moción de suspensión radicada por el Lie. Yizcarrondo, a nombre del abogado de la demandada, Lie. Acevedo, creemos que si bien el haber procedido la corte en la vista del caso implica, como arguye la interventora, que desestimó dicha moción, especialmente cuando en la sentencia se hace constar que la demandada no compareció por sí ni representada. por abogado, la determinación de si dicha negativa a suspender la vista estaba justificada o no, fué sometida a la corte inferior al solicitársele dejara sin efecto la sentencia dictada.
Hemos resuelto que si bien la suspensión de una vista es cuestión que descansa principalmente en la sana discreción de la corte sentenciadora, procede revisar mediante certiorari, la resolución concediendo o denegando dicha suspensión en aquellos casos en que dicho Tribunal se exceda o abuse de su discreción. Amy v. Barceló, Juez, 59 D.P.R. 661; Aboy v. Corte, 62 D.P.R. 890. Hemos resuelto, además, precisamente en relación con un caso de desahucio, que existe abuso de discreción por parte de un tribunal, al negarse a suspender la primera comparecencia, cuando clarámente resulta que se ha cometido una injusticia. Más et al. v. Borinquen Sugar Co., 18 D.P.R. 304. En este caso dijimos a la página 309:
*126“Ahora bien, aunque el estatuto dispone que el señalamiento de la primera comparecencia se hará dentro de diez días, la corte no está privada de ejercitar sir discreción para prorrogar el señala-miento. La facultad de suspender un señalamiento es inherente en las cortes, y el poder judicial reside en las cortes de Puerto Rico con arreglo a la sección 33 de la Ley Orgánica. Pueden surgir causas de enfermedad, muerte,' ausencia, incapacidad u otras semejantes, por las que se haga indispensable o esté justificada la suspensión de una vista. (People v. Logan, 4 Cal. 188.) No ha de entenderse que las prescripciones del artículo 4? son de tal modo imperativas que no permitan a las cortes ejercitar su sana discreción.” (Bastardilla nuestra.) Véase, además, Garcia v. Brignoni, et al., 22 D.P.R. 356.
El motivo expuesto por la demandada en su moción de junio 25 para solicitar la suspensión de la primera compa-recencia, fué el mismo que ya había expuesto en su moción de junio 19 y que la corte inferior consideró suficiente para concederla, a saber, la ausencia de su abogado, Lie. Acevedo, y la enfermedad del abogado sustituto, Lie. Vizcarrondo. La segunda suspensión se solicitó para siete días después de la fecha señalada, es decir, del 30 do junio para el 7 de julio. No vemos en verdad en qué se hubieran perjudicado los de-rechos de la demandante al acceder a dicha suspensión. Por el contrario, la demandada que ya había obtenido una sen-tencia a su favor en la Corte Municipal, estuvo indefensa en la vista celebrada el 30 de junio, y como consecuencia se decretó el desahucio en su contra.
En el caso de Amy v. Barceló, supra, dijimos que “La tendencia moderna de los tribunales es resolver los casos por sus propios méritos,' dando a cada parte la oportunidad de presentar plenamente su contención ...” Y en el de Hernández v. F. Carrera & Hno. et al., 22 D.P.R. 538, ratificando lo dicho en Rubio et al. v. Mayagüez Auto Garage, Inc., 20 D.P.R. 244, que “Es mejor práctica permitir a las partes que se defiendan y resolver las cuestiones oyéndolas, que no la de sostener sentencias dictadas en rebeldía, cuando se *127demuestra que el descuido en cumplir la Ley de Procedimien-tos ha sido excusable y no debido al deseo de entorpecer y demorar la cuestión litigiosa.”
Somos de opinión, que se cumplen mejor los fines de la justicia anulando la resolución de la corte inferior de 21 de julio de 1947 y en su consecuencia dejando también sin efecto la sentencia dictada el 30 de jimio de 1947, en el caso civil 5054 de Petra Viera Sosa v. María Goll, sobre desahucio, y así se ordena, devolviéndose los autos a dicho Tribunal para ■ulteriores procedimientos.